The petition by the guardian ad litem for the minor child for certification for appeal from the Appellate Court, 40 Conn. App. 675 (AC 13482), is granted, limited to the following issue:
“In an action for dissolution of a marriage, if a child is represented by both a guardian ad litem and an attorney, *913does the attorney for the child have the authority to express an opinion on behalf of the child that differs from the opinion of the guardian ad litem?”
The Supreme Court docket number is SC 15418.
Elizabeth Gleason, in support of the petition.
John J. Bennett and Colette Griffin, in opposition.
Decided May 9, 1996